Order entered December 1, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-14-01090-CV

                                      ZOHRA KHWAJA, Appellant

                                                 V.

                    QUIK-WAY RETAIL ASSOCIATES II, LTD., Appellee

                         On Appeal from the 95th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-14-01589

                                             ORDER
        We GRANT appellant’s November 25, 2014 unopposed motion for an extension of time

to file a brief. We ORDER the brief tendered to this Court by appellant on November 25, 2014

filed as of the date of this order.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE